  Case 1:18-cv-01853-UNA Document 3 Filed 11/26/18 Page 1 of 5 PageID #: 34



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

JAMES L. GAZZOLA,               )
                                )
        Plaintiff,              )                 C.A. No.: 18-01853-UNA
                                )
    v.                          )
                                )
                                )                 DEMAND FOR JURY TRIAL
BAYHEALTH MEDICAL CENTER, INC., )
                                )
        Defendant.              )

          PLAINTIFF’S MOTION TO REMAND DEFENDANT’S
               IMPROVIDENT NOTICE OF REMOVAL


      The Plaintiff moves this Honorable Court to remand this matter to the

Delaware Superior Court, and to find that the Defendant’s Notice of Removal in

this matter was “objectively unreasonable”. A Notice of Removal was filed in this

Court on November 21, 2018, and also in the Delaware Superior Court on

November 21, 2018. The basis for this Motion rests upon the provision of 28

U.S.C §1441(b)(2) which states:


            “(2) A civil action otherwise removable solely on the basis

            of the jurisdiction under §1332(a) of this title may not be

            removed if any of the parties in interest properly joined and

            served as Defendants is a citizen of the State in which such

            action is brought.” 28 U.S.C. §1441(b)(2) (Ex. No. 1)
    Case 1:18-cv-01853-UNA Document 3 Filed 11/26/18 Page 2 of 5 PageID #: 35



    1. A Complaint was filed by Plaintiff, James L. Gazzola (hereinafter

“Gazzola”) in the Superior Court of the State of Delaware on October 23, 2018,

(Ex.No. 2) alleging two causes of actions arising under Delaware State law, 19

Del. C. §1701, et.seq. (the “Delaware Whistleblowers’ Protection Act”, Count I),

and a claim of the Breach of the Covenant of Good faith and Fair Dealing, Count

II, also arising under Delaware State law.

    2. It is undisputed, that the Plaintiff, Gazzola is a citizen of the State of New

Jersey. (Delaware Superior Court Complaint ¶1 [attached hereto as Ex. No. 2];

Notice of Removal ¶7(a) [attached hereto as Ex. No. 3]) 1

    3. It is agreed and conceded by the Defendant, Bayhealth Medical Center,

Inc., (hereinafter “Bayhealth”) that Bayhealth is a corporation organized and

existing under the laws of the State of Delaware where its principal place of

business is located in Dover, Delaware. (Superior Court Complaint, ¶3, Notice of

Removal ¶7(b))

    4. Also it is incontrovertible, and conceded that Bayhealth was served in the

Delaware Superior Court State action on November 2, 2018. (Notice of Removal

Bayhealth, Ex. No. 3, ¶3). Accordingly, Bayhealth “…is a citizen of the State in

which such action (was) brought, 28 U.S.C. §1441(b)(2), referred to as the “forum

defendant rule”.

1
 The Notice of Removal attached as Ex. No. 3 does not include the required
exhibits.
  Case 1:18-cv-01853-UNA Document 3 Filed 11/26/18 Page 3 of 5 PageID #: 36



   5. It is well settled law that the language of 28 U.S.C §1441(b)(2) is

unambiguous and precludes removal on the basis of diversity of citizenship where

the defendant, seeking removal, is a citizen of the forum state.            Encompass

Insurance Company v. Stone Mansion Restaurant, 902 F. 3d. 147, 152 (3rd Cir.

2018). (affirming denial of a request to remand, where in forum defendant had not

been served prior to removal), Young v. Bristol-Myers Squbb, 2017 WL 2774735

*2 (D. Del. 2017) (recognizing the “plain and unambiguous              and controlling

language of §1441(b)(2), but denying remand since the parties in interest had not

been properly joined and served, unlike in the present case where Bayhealth has

been served, ¶4, supra.))

   6. It is equally incontrovertible that an action was filed between the Plaintiff

and the Defendant in a State forum, the Superior Court of the State of Delawar,e in

which Bayhealth, a Delaware citizen, was named as the Defendant.

   7. In addition it is equally without dispute that prior to the date of the filing of

the Notice of Removal, November 21, 2018, Bayhealth was “….properly joined

and served as (a) Defendant()” (Ex.No.4), and that Bayhealth a citizen of the State

of Delaware in which this action was brought.

   8. Since Bayhealth is a “forum defendant” which has been “…properly joined

and served as (a) defendant()”, its Notice of Removal, in an attempt to have this
  Case 1:18-cv-01853-UNA Document 3 Filed 11/26/18 Page 4 of 5 PageID #: 37



matter removed to the Federal Courts, was “objectively unreasonable. 28 U.S.C

§1441(b)(2).

   9. Where all the statutory requirements providing that Removal may not be

had, even the face of diversity of citizenship and jurisdictional damages, and where

the requirements of 28 U.S.C. §1441 (b)(2) have been met, this Court may not

exercise diversity citizenship and this matter should be promptly remanded to the

Delaware Superior Court.

   10. Since on its face the Defendant’s Notice of Removal (Dk-1) is objectively

unreasonable, the provisions of 28 U.S.C. §1447(c) (Ex.No.6) become applicable.

   11. The provisions of 28 U.S.C. §1447(c) provide that where there is an order

remanding a case this Court may require a payment of just costs including attorney

fees incurred as a result of the removal.       The United States Supreme Court

interpreted that section to mean that the standard for awarding fees turns on the

reasonableness of the removal and that:

               “Absent unusual circumstances, courts may award attorney’s

               fees under §1447(c) only where the removing party lacked an

               objectively reasonable basis for seeking removal.” Martin v.

               Franklin Capital Corporation, 546 U.S. 132, 141, 126 S. Ct.

               704, 711, 163 L. Ed. 2d. 547 (2005).
  Case 1:18-cv-01853-UNA Document 3 Filed 11/26/18 Page 5 of 5 PageID #: 38



   12. The Third Circuit interpreting that standard has held, and affirmed the

award of attorney’s fees under 28 U.S.C. §1447(c) holding that the award of

attorney fees “…should turn on the reasonableness of the removal.” Lott v. Duffy,

,579 Fed. Appx., 87, 90. (3rd Cir. 2014).

   13. In the present proceedings the Notice of Removal objectively indicates that

Bayhealth is a “forum defendant”, which as such requires this matter be remanded

to the Delaware Superior Court. 28 U.S.C. §1446(b)(2). Since the defendant here

seeking removal was “citizen of the State in which such action was brought.” 28

U.S.C. §1441(b)(2), such the removal was objectively and plainly unreasonable,

Martin, 546 U.S., at 141, Lott v. Duffy, 579 Fed. Appx., at 90.

   14. Accordingly, this Court should award costs and reasonable attorney’s fees,

pursuant to the provisions of 28 U.S.C. §1447(c).

      WHEREFORE, Plaintiff requests this Court to promptly remand this matter,

as expeditiously as possible, the Motion for removal having been objectively

unreasonable and improvidently brought.

                                       /s/ Gary W. Aber
                                       GARY W. ABER (DSB#754)
                                       704 N. King Street, Suite 200
                                       P.O. Box 1675
                                       Wilmington, DE 19899
                                       (302) 472-4900
                                       Attorney for Plaintiff
Dated: November 26, 2018
